Citation Nr: 0819042	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability. 

(The issue of entitlement to service connection for a 
respiratory disability, to include sleep apnea, as due to 
exposure to herbicides, asbestos, chlorine gas, and smoke 
inhalation, and as secondary to post-traumatic stress 
disorder (PTSD), will be the subject of a later separate 
decision of the Board.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1964 until July 
1968. 

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  The Board notes that the veteran's claims 
folder was subsequently transferred to the Milwaukee, 
Wisconsin RO.

The veteran presented testimony at a personal hearing in 
August 2004 at the Chicago, Illinois RO before a Decision 
Review Officer (DRO).  A copy of the hearing transcript was 
placed in the claims folder. 

The veteran elected in his September 2005 substantive appeal 
to have a Travel Board hearing.  However, in a September 2006 
statement, the veteran's representative withdrew the request 
for a hearing.  

The veteran has also appealed a January 2004 rating decision 
that denied service connection for a respiratory disability, 
to include sleep apnea, as due to exposure to herbicides, 
asbestos, chlorine gas, and smoke inhalation, and as 
secondary to service-connected PTSD.  The United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The VA disagreed with the Court's decision in Haas and 
appealed the decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In this case, the veteran's DD Form 214 and service 
records indicate that the veteran received the Vietnam 
Service Medal and that he may have served in the waters 
surrounding Vietnam.  Although the U.S. Court of Appeals for 
the Federal Circuit reversed and remanded the August 16, 2006 
decision issued by the U.S. Court of Appeals for Veterans 
Claims (Haas v. Peake, No. 2007-7037 (Fed. Cir. May 8, 2008), 
the Haas stay remains in effect in accordance with the terms 
of the Veterans Claims Court's order in Ribaudo v. Nicholson, 
21 Vet.App. 137 (2007), until such time as the Federal 
Circuit issues its mandate in Haas, or some other judicial 
action is taken regarding the stay.  Because the issue in 
this case is entitlement to service connection for a 
respiratory disability, to include sleep apnea, as due to 
exposure to herbicides, asbestos, chlorine gas, and smoke 
inhalation, and as secondary to service-connected PTSD, 
action on that issue must be deferred pending judicial action 
regarding the stay.  Once a final decision is reached 
regarding the stay, the Board will adjudicate the issue of 
entitlement to service connection for a respiratory 
disability. 


FINDING OF FACT

Competent medical evidence of record demonstrates that a low 
back disability was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence to be etiologically related to the veteran's active 
service. 


CONCLUSION OF LAW

A low back disability not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the Court issued 
its decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  
In this case, July 2003 and May 2005 letters from the AOJ to 
the appellant satisfied VA's duty to notify.  The letters 
informed him of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised the veteran 
of his and VA's respective duties for obtaining evidence.  He 
was told what VA had done to help his claim and also what he 
could do to assist.  In addition, the veteran was informed of 
where to send any other information or evidence and what the 
evidence had to show to establish entitlement.  Notably, 
these letters failed to inform the veteran that a disability 
rating and effective date would be assigned in the event the 
veteran was awarded the benefit sought.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473.  However, as service 
connection is denied in this case, VA's failure to provide 
this notice is not prejudicial to the veteran.  Any questions 
as to the appropriate disability rating or effective date to 
be assigned have therefore been rendered moot, and the 
absence of notice on these two elements of a service 
connection claim does not prejudice the veteran.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder. 

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a medical 
examination for a low back disability.  The Board, after 
careful review of the claims folder, has found that such an 
examination is not "necessary" as defined by the statute.  
The veteran maintains that he injured his back during a fire 
on the USS Forrestal in July 1967.  However, the veteran's 
service medical records are absent of any complaints or 
treatment for a back disability following July 1967.  
Further, no back disability was shown on examination for 
separation from service in May 1968.  The only evidence in 
the record supporting the premise that the veteran's low back 
disability is linked to service is the veteran's own 
statements.  The Court has held that, where the supporting 
evidence of record consists only of a lay statement, VA is 
not obligated, pursuant to 5103A(d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  The Board is thus of the opinion 
that providing the veteran with an examination is not 
necessary, and no reasonable possibility exists that with 
such assistance his claim relating to his low back disability 
could be substantiated.  See 38 U.S.C.A. § 5103A. 

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In order to establish entitlement to direct service 
connection for a low back disability, the veteran must first 
provide medical evidence of a current disability.  In this 
case, the veteran has submitted private medical evidence, as 
well as records of treatments and examinations at VA Medical 
Centers.  These records reflect that the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine 
at L5-S1.  See May 2002 Report of VA Spine Examination.  
Based on this, the Board finds a current low back disability 
has been clinically demonstrated, and thus the first element 
of service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  As previously established, the veteran 
maintains that he injured his back during a fire on the USS 
Forrester in July 1967.  However, a review of the veteran's 
service medical records does not reflect any complaints, 
symptoms, or treatment for a low back disability following 
this event.  The Board does note that, in April 1967, the 
veteran complained of back pain and was assigned three days 
of light duty.  Therefore, the second requirement for service 
connection has been met.  

The last element of service connection is a nexus between the 
current low back disability and in-service trauma.  As 
previously noted, the veteran's service records show a 
complaint of back pain in April 1967.  However, this note was 
before the event which the veteran maintains caused his 
injury.  In addition, the remainder of the veteran's service 
medical records, to include a report of the May 1968 
discharge examination, does not note any injuries, other 
complaints or abnormal findings relative to the spine.  
Further, his spine was clinically evaluated as normal on 
separation examination.  Following service, the claims file 
shows no documented complaints or treatment for a back 
disability until 1997.  At that time, the veteran reported 
that back pain had began four weeks earlier when he was 
"moving things around."  See June 1997 Westgate 
Orthopaedics Medical Records.  Furthermore, multiple 
notations in the veteran's records indicate that the 
veteran's back pain was a recent occurrence.  July 1998 
medical history notes indicate that the veteran's low back 
pain existed for 2 years.  See July 1998 Oak Park Hospital 
Medical Records.  Additional May 1999 records also indicate 
that the veteran complains of significant back pain for two 
years.  See May 1999 Oak Park Hospital Spine Center Medical 
Records.  

In making its decision, the Board notes that the lapse of 
time between service separation and the earliest 
documentation of current chronic disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
veteran maintains that his injury occurred in service.  
However, the service medical records only show that a 
complaint of back pain in April 1967 was acute and 
transitory, with no residual chronic back disability 
demonstrated during service.  In this case, there are more 
than twenty-five years between service discharge and a 
diagnosis.  There also exists no competent clinical opinion 
relating the veteran's current low back disability to 
service.  The only evidence supporting such a claim is the 
veteran's own contentions.  While the veteran contends his 
low back disability is service related, he is a lay person 
with no medical training, and as such is not competent to 
express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  There is no competent 
evidence of record finding that the veteran's low back 
disability is causally related to his service and, thus, the 
third requirement of service connection is unmet.  Therefore, 
the Board finds that direct service connection for a back 
disability is not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  




ORDER

Entitlement to service connection for a low back disability 
is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


